UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6452



ALBERT SHAW NELSON,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-99-4168-CMC)


Submitted:   September 26, 2005           Decided:   October 18, 2005


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Murray Norris, WILLIAM M. NORRIS, PA, Miami, Florida, for
Appellant. Marvin Jennings Caughman, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Albert Shaw Nelson seeks to appeal the district court’s

order denying his motion under Fed. R. Civ. P. 60.                        The order,

which derives from the denial of a motion under 28 U.S.C. § 2255

(2000), is not appealable unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

           A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                        28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists          would    find      that   his

constitutional    claims      are   debatable       and    that   any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that Nelson has not made the requisite showing.                   Because Nelson’s

Rule   60(b)   motion   did    not    assert    a    defect       in   the    original

collateral review process itself, but rather reargued the merits of

his same claims, reasonable jurists would not find debatable or

wrong the district court’s characterization of the Rule 60(b)

motion as a successive § 2255 motion under our decision in                      United




                                      - 2 -
States v. Winestock, 340 F.3d 200, 207 (4th Cir.), cert. denied,

540 U.S. 995 (2003).

          Accordingly, we deny Nelson’s motion for a certificate of

appealability and dismiss the appeal.   To the extent that Nelson’s

notice of appeal and informal brief could be construed as a motion

for authorization to file a successive § 2255 motion, we deny such

authorization.   See id. at 208; 28 U.S.C. § 2244(b) (2000).

           Finally, we grant Nelson’s motion to accept his informal

brief in lieu of counsel’s brief, and deny his petition for appeal

bond.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 3 -